DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 January 2022 has been entered.

Status of Claims
Claims 1-6 and 8-18 are presently under consideration as amended by applicant’s responses dated 17 January 2022.
Applicant’s amendments filed with the response dated 17 January 2022 have overcome the prior art rejection of Mazumder (US 2013/0263393) in view of Zu et al (US 2009/0218310) of record and these rejections are therefore withdrawn.


Reasons for Allowance
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17 Mazumder (US 2013/0263393) teaches an electrode film comprising a first electrode pattern and a second electrode pattern of parallel conductive electrodes connected to respective first and second bus electrodes and arranged on a surface of a transparent dielectric film and are arranged in an interlaced pattern (Figs. 3 and 7-8 see: first comb pattern of electrodes in 10-1 and second comb pattern of electrodes in 10-1 forming an interdigitated pattern on thin layer of SiO2 26) wherein the first and second buses are configured to be connected to respective sources of electrical power supplying respective waveforms to 15generate a time-varying electric field pattern above a surface of the electrode film ([0045], [0059]). 
Mazumder teaches the electrodes are formed from transparent materials such as ITO ([0124]) but does not explicitly disclose wherein the conductive electrodes in the first and second electrode patterns are conductive mesh patterns including a pattern of open areas so that a transparency of each of the conductive electrodes is between 33% and 70%.
Zu (US 2009/0218310) teaches electrode structures for transparent electrodes useful in devices such as photovoltaic devices, touch screen sensors, and EMI shield films (Zu, [0012]). Zu teaches the transparent electrodes are formed as meshes of conductive traces that allow higher transparency through control of the spacing and width of the conductive traces forming the mesh patterns (Zu, [0012], [0015], [0018], [0037] Figs. 3 and 5). Zu teaches the metal meshes are formed from a stamp to a fill which corresponds to a transparency of 99.5% to 80% as up to 20% of the mesh electrode is opaque metal and the remaining area is open transparent space (Zu, [0037], [0047]).
Thus Zu does not teach where said conductive mesh patterns including a pattern of open areas so that a transparency of each of the conductive electrodes is between 33% and 70%. One having ordinary skill in the art would not have found motivation in the prior art of Zu to size the open areas of the conductive mesh pattern so that a transparency of each of the conductive electrodes is between 33% and 70%, as the claim range is outside the range claimed in Zu.
Claims 2-6, 9-16 and 18 depend from allowable claims 1 or 17 and are also found allowable for the same reasons as recited above.
The following art uncovered in the updated search and consideration is made of record as it is considered pertinent to the present invention, but it does not teach the allowable subject matter identified above:
US 3,694,655	US 4,575,696
US 2010/0026664	US 2011/0095990
US 2011/0283477	US 2012/0285516
US 2014/0158213	US 2014/0259468
US 2017/0214359
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726